Citation Nr: 1432274	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The Veteran had active service from August 1967 to August 1969.
This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The Veteran requested a Board hearing in his August 2011 VA Form 9.  The hearing was scheduled for February 6, 2013, and the Veteran was notified.  The Veteran failed to report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013). 

The issue(s) of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has not had tinnitus at any time during the pendency of his claim.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated in November 2009, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the November 2009 notice informed the Veteran of information and evidence necessary to substantiate the claim for tinnitus and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim, and a medical opinion has been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

II. Applicable laws and regulations

The Veteran is contending that service connection is warranted for tinnitus. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, and VA treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting its determinations, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

III.  Analysis

The Veteran seeks service connection for tinnitus.  He claims that he was stationed in Vietnam during the Tet offensive in 1968 less than 1000 feet from where big guns were fired all hours of the day and night.  

In order to establish service connection, the evidence must show a current disability.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998).  Although the Veteran has reported occasional tinnitus symptoms in an October 2009 VA treatment record and December 2009 VA examination report, the December 2009 VA examiner found no current tinnitus disability.  She explained that the periodic tinnitus the Veteran reported was most consistent with the normal, non-pathologic ear noises that everyone experiences from time to time.  

The Board acknowledges that the Veteran is competent to report that he experiences ringing in the ears and this is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet.App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself); Falzone v. Brown, 8 Vet.App. 398, 406 (1995); see also Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay evidence is competent to establish features or symptoms of injury or illness).  Even though the Veteran is competent testify that he experiences ringing in his ears, the probative value of his general lay assertions are of lesser probative value than the specific and reasoned opinion of the trained health care professional discussed above.  Specifically, the examiner explained that the occasional ringing the Veteran experiences in his ears is normal ear noises.  For these reasons, the Board finds that there is no current diagnosis of tinnitus.

In addition to a current disability, there must also be evidence of an in-service incurrence or aggravation of a disease or injury.  Here, there is no evidence of incurrence of tinnitus during service.  The Veteran's enlistment and discharge examination reports show no reports or diagnosis of tinnitus.  The Veteran reported in the 1969 Report of Medical History that he had no ear trouble.  It is also unclear when the Veteran first experiences tinnitus symptoms.  The Veteran reported that he had tinnitus symptoms for several years during the December 2009 VA examination.  In an October 2009 VA treatment record, the Veteran reported the onset of his tinnitus and hearing loss to be four to five years earlier.  For these reasons, the Board does not find that the Veteran's tinnitus began during service.

The Veteran has reported excessive noise exposure during service due to being stationed near the Tet Offensive.  The Board concedes that the Veteran was exposed to excessive noise during his military service.

Although the Veteran was exposed to excessive noise during service, there is no competent evidence linking his tinnitus symptoms to service.  The December 2009 VA examiner found that the Veteran had no diagnosis of tinnitus and that his current tinnitus symptoms were not a result of noise exposure during the military.  

In contrast, the Veteran reported in an August 2010 statement that he had hearing problems ever since he left the Army.  The Board has considered the Veteran's statements and accepts that he is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Also, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In this case, the Veteran is not competent to relate any current tinnitus-type symptoms to service (to include noise exposure) as this is not susceptible to lay observation and he lacks the requisite medical expertise to provide an opinion as to etiology.  See Jandreau, 492 F.3d. 1372 (2007).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).

The Board does not find the Veteran's statements particularly credible.  His statements are very vague.  He noted "hearing problems" since service and does not specifically mention tinnitus or ringing in his ears.  In the December 2009 VA examination, he reported occasional tinnitus for several years but did not describe the frequency or severity of the symptoms, or the circumstances when he first noticed the symptoms.  This finding coupled with the significant time intervening service and the first report of tinnitus more than 30 years after service weighs against the Veteran's credibility.  Therefore, the Board finds that the Veteran's statements have diminished probative value.

The more probative evidence of record, specifically the December 2009 VA examiner's opinion, shows that the Veteran does not have a currently diagnosed tinnitus disability that is the result of noise exposure during service, nor is there competent evidence of tinnitus at any time during the pendency of his claim.

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran contends that service connection is warranted for a bilateral hearing loss disability as it is related to service.

The Veteran reported exposure to Howitzer mortar rounds during service as well as exposure to constant artillery and rifle fire during the Tet Offensive.  Therefore, exposure to in-service acoustic trauma is conceded.

The Veteran was afforded a VA examination in December 2009 in which a current bilateral hearing loss disability per VA regulations was shown.  The VA examiner opined that it was less than likely that hearing loss was related to military noise exposure as military entrance and discharge examinations were normal and because hearing does not worsen once an individual is away from loud noises.  

The Board finds that this opinion is inadequate for adjudication purposes.  
The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  It is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge.

Accordingly, clarification is required to provide an adequate discussion and rationale for the examiner's medical opinion and to ensure the correct bases were used in providing such opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the VA examiner who performed the December 2009 VA Audio examination for a complete review of the claims file and preparation of an addendum opinion addressing the following  (If that examiner is no longer available, an addendum opinion should be obtained from a suitable medical provider skilled in the diagnosis and treatment of hearing disorders):

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss disability is etiologically related to the Veteran's active duty service.

For the purposes of the opinion, the examiner should assume that the Veteran was exposed to in-service acoustic trauma.  The examiner must also keep in mind that even if a hearing loss disability is not demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  

The Veteran should be scheduled for another VA examination only if deemed necessary by the examiner providing the opinion.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

2.  Then, readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


